ON RETURN TO REMAND
TYSON, Judge.
Pursuant to this court’s opinion in Touart v. State, 562 So.2d 1388 (Ala.Crim. App.1990), the circuit court has conducted a hearing on the petition to amend the judgment NUNC PRO TUNC.
The following order has been entered by the trial court:
“ORDER
“This matter coming on for a hearing on the defendant’s motion to amend the judgment order -NUNC PRO TUNC, the court took the matter under submission on the argument of counsel. Upon consideration of the foregoing, the court is of the opinion that the following order is due to be entered. It is therefore ORDERED, ADJUDGED and DECREED by the Circuit Court of Baldwin County, Alabama, as follows:
“1. Pursuant to the authority vested in this court by the Alabama Court of Criminal Appeals in its opinion dated Febu-rary 2, 1990 and remanded to the court on March 30, 1990, the court grants the defendant’s motion to amend the original judgment order NUNC PRO TUNC.
“2. Therefore the court amends the original sentencing order NUNC PRO TUNC for the same reasons expressed in this court’s opinion dated July 5, 1989, and sentences the defendant to a term of seven (7) years in the state penitentiary in Case CC-82-346.00. Said sentence is to run concurrent with the other five (5) year sentence that the defendant received.
“3. The Clerk of the Circuit Court is hereby ordered and directed to serve a copy of this order on the Director of the Department of Corrections of the State of Alabama so that the prison record can be changed to conform to the judgment of this court.
“4. The defendant be, and he is hereby, allowed credit for time served on sentence.
“DONE this the 19th day of June, 1990.
/s/ Charles C. Partin
Circuit Judge”
In view of the return as heretofore set forth in the order quoted, this cause is due to be, and the same is hereby, affirmed.
AFFIRMED.
All the Judges concur.